               Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 1 of 53


 Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)



                                         UNITED STATES DISTRICT COURT ...~                                                             0
                                                                                                                                        ~,P'J11~UflT :
                                                                             for the                                 IH,                           DE!PUTY

                                                                       District of ARIZONA

                                                                     Phoenix Division


                Cesar Geovany Valdes Flores;                                                                     CV-19-05184-PHX-SPL-JFM
                                                                                       Case No.
                  Minerva Flores Sanchez;
                                                                                                        (to be filled in by the Clerk's Office)
                   Pedro Vargas Palacios;                                         )
                                                                                  )
                             Pfaintiff(s)                                        )
(Write thejitff name ofeach plaintiffwho is filing this complaint.               )
If the names ofall the plaintiffs cannot fit in the space above,                 )     Jury Trial: {check one)     ~ Yes         D No
please write "see attached" in the space and attach an additional                )
page with thefitll list ofnames.)
                                                                                 )
                                  -v-                                            )
          Grand Canyon Education, INC.,                                          )
(aka Grand Canyon University (GCU); Brian Mueller,                               )
  GCU Board President/CEO; GCU Police & Safety                                   )
  Department; Joe Yahner GCU Police Chief; et al.                                )
     (See page 2 for all Defendants in this case)                                )
                                                                                 )
                             Defendant(s)                                        )
(Write the fidl name ofeach defendant who is being sued. If the
names ofall the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the fi11/ list ofnames. Do not include addresses here.)


                                 COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                           (Non-Prisoner Complaint)


                                                                         NOTICE

   Federal Rules of Civil Procedure 5 .2 addresses the privacy and security concerns resulting from public access to
   electronic court files, Under this rule, papers filed with the court should not contain: an individual's full social
   security number or full bitih date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of an individual's
   birth; a minor's initials; and the last four digits of a financial account number.                                                                         l
                                                                                                                                                              I
   Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
   other materials to the Clerk's Office with this complaint.

   In order for yom complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
                                                                                                                                                             II
                                                                                                                                                              I


   forma pauperis.
                                                                                                                                                             -~
                                                                                                                                                              II

                                                                                                                                                             I
                                                                                                                                              Page I of 7
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 2 of 53




 1           Cesar Geovany Valdes Flores                          AXXXXXXXX

 2
 3                                LIST OF ALL DEFENDANTS
 4        1. Grand Canyon Education, INC. (aka Grand Canyon University- GCU)
 5
          2. Brian Mueller, GCU Board President/CEO
 6
 7        3. GCU Police and Public Safety Department

 8        4. Joe Yahner, GCU Director of Public Safety- Police Chief
 9
          5. Dan Steimel - GCU Assistant General Counsel
10
          6. Ben Meyer - GCU Legal Assistant - Office of General Counsel
11
12        7. Kathleen Hall - Par.ale gal - GCU Office of General Counsel
13
          8. Kimberley Hutchison - #23925 - GCU Police Dept Records & Property
14           Coordinator
15        9. Aaron Martinez- GCU Campus Security Officer (CSO)-Employee ID# 027225
16
          10. GCU Officer K. Timothy - Non AZ POST Peace Officer as of 10/5/2017
17
18        11. Teresa Kuleff- GCU Peace Officer-AZ POST #11410-Appointed 03-06-2017

19        12. GCU Peace Officer Sgt. Cahill-AZ POST #4351 -Appointed 08-16-2016
20
          13: US DHS ICE - Phoenix, AZ 85004
21
22        14. US DRS ICE Phoenix, AZ 85004 -Deportation Officer Fields

23        15. US DHS ICE Florence Detention Center 85132
24
          16. US DRS ICE Florence Detention Center-J 3811 Burger- SDDO
25
          17. US DRS ICE Florence Detention Center - L 8090 Jordan Jr - DO
26
27        18. US DRS Office for Civil Rights and Civil Liberties - Wash DC 20528 - Contact -
              DHS - 17-1810
28
                                                PAGElA

                                     Pa1t·!_       o+    ,§".3
               Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 3 of 53


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




I.        The Parties to This Complaint

          A.         The Plaintiff(s)           (~                 IfTUckfl          fa_,ril ('2A) _A>fl l I.ST                  aF)
                                   · fiormation
                     Prov1'd e the m                           ~
                                            · be1ow 1or eac h p1amti         · thA-l.-L
                                                                 · 'ff named m   e comp 1amt.
                                                                                          .PLA-Attach a 1t10na>1 pages
                                                                                                  ,n{,adf.+'     ·     1'f
                     needed,
                           Name                                         Cesar Geovany Valdes Flores
                           Address                                      5224 N. 28 th Drive
                                                                        Phoenix                         AZ             85017
                                                                                     City              State          Zip Code
                           County                                       Maricopa
                                                                       ------------------------
                           Telephone Number                            480.290.4487
                                                                       ------------------------
                           E-Mail Address                              cesarvaldesflores@icloud.com
                                                                       ------------------------
         B.         The Defendant(s)            {512. ut7Vf ck.JL ?eii~.£ (z. 8~+~v'~ fct 1~ Jt (it; ~
                    Provide the information below for each defendant named in the c~pflint, Jhet~t~J"?fn¼!is a~
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known) and check whether you are bringing this complaint against
                    them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                    Defendant No. 1
                          Name                                          Grand Canyon Education, INC,
                          Job or Title (if known)                       (aka Grand Canyon University - GCU)
                          Address                                       2600 W. Camelback rd
                                                                       Phoenix                         AZ              85017
                                                                                     City              State          Zip Code
                          County                                       Maricopa
                          Telephone Number                             602.247.4400 I 602.639.7500
                          E-Mail Address (if known)
                                                                       D Individual capacity    ~ Official capacity


                   Defendant No. 2
                          Name                                         Brian E. Mueller
                          Job or Title (if known)                      GCU Board PRESIDENT / CEO
                         Address                                       2600 W. Camelback Rd
                                                                       Phoenix                         AZ             85017
                                                                                    Citv              State           Zip Code
                         County                                        Maricopa
                         Telephone Number                              602.247.4400



                                                                                                                              Page 2 of 7
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 4 of 53




 1           Cesar Geovany Valdes Flores                             AXXXXXXXX

 2
 3                                 LIST OF ALL PLAINTIFFS
                             (names addresses emails cell# county etc ... )
 4
 5
          1. Cesar Geovany Valdes Flores
 6           5224 N. 28 th Drive
 7           Phoenix, Arizona
             85017
 8
 9           County: Maricopa
             Cell# 480.290.4487
10           Email Address: Cesarvaldesflores@icloud.com
11
12        2. Minerva Flores Sanchez
             5224 N. 28 th Drive
13
             Phoenix, Arizona
14           85017
15
             County: Maricopa
16           Cell# 602.335.9863
             Email Address:
17
18        3. Pedro Vasquez Palacios
19           5224 N. 28 th Drive
             Phoenix, Arizona
20           85017
21
             County: Maricopa
22           Cell# 602.740.0862
23           Email Address:

24
25
26
27
28                                                PAGE2A

                                          paq.e 4 af ~'?~
                                                   -
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 5 of 53




 1           Cesar Geovany Valdes Flores                             AXXXXXXXX
 2                                LIST OF ALL DEFENDANTS
 3                           (names addresses emails cell# county etc ... )

 4        1. GRAND CANYON EDUCATION, INC
 5           2600 W. Camelback rd
             Phoenix, Arizona
 6           85017
 7           County: Maricopa
             PH# 602.247.4400 I 602.639.7500
 8           Email:
 9           • Individual Capacity l])Official Capacity

10        2. Brian E. Mueller - GCU Board President/CEO
             2600 W. Canielback Rd
11
             Phoenix, Arizona
12           85017
             County: Maricopa
13
             PH# 602.24 7.4400
14           Email:               ~              .
             13Individual Capacity Official Capacity
15
16
          3. GCU Police and Public Safety Department
17           5317N. 35 th Avenue
             Phoenix, Arizona
18           85017
19           County: Maricopa
             PH# 602.639.8100
20
             Email:                  ~
21           • Individual Capacity     Official Capacity

22
23        4. Joe Y ahner - GCU Director of Public Safety - Police Chief
             5317 N. 35 th Avenue
24           Phoenix, Arizona
             85017
25
             County: Maricopa
26           PH# 602.639.8100
27           ~ail:
               ndividual Capacity
                                     cic:Official Capacity
28

                                                   PAGE2B
             (Continued on PAGE 2C)
                                             1)a7~ :fo,.P _~3
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 6 of 53




 1        5. Dan Steimel - GCU Assistant General Counsel
             Office of General Counsel
 2           3300 W. Camelback Rd
 3           Phoenix, Arizona
             85017
 4           County: Maricopa
             PH#: 602.589.2300
 5
             Email:                 @t
 6           l:ifindividual Capacity Official Capacity
 7
          6. Ben Meyer - GCU Legal Assistant
 8           Office of General Counsel
             3300 W. Camelback Rd
 9
             Phoenix, Arizona
10           85017
             County: Maricopa
11           PH# 602.639.6157
12           ~ail: Ben.Meyer@gcu.e,du
               Individual Capacity i:i'Official Capacity
13
14        7. Kathleen Hall - GCU Paralegal
             Office of General Counsel
15           3300 W. CamelbackRd
16           Phoenix, Arizona
             85017
17           County: Maricopa
             PH#
18
19
             ~ail:
              Individual Capacity
                                    ufo'Official
                                         . Capacity
20
          8. Kimberley Hutchison - #23925 -
21           GCU Police Dept Records and Property Coordinator
             3300 W. Camelback Rd
22
             Bldg. 80
23           Phoenix, Az
             85017
24           County: Maricopa
25           PH# 602.639.7478
             ~ail: Kim.Hutchison     cu.edu
26            v Individual Capacity Official Capacity
27
28                                                PAGE2C
             (Continued on PAGE 2D)
                                             rcu,f 1£ of Q
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 7 of 53




 1        9. Aaron Martinez-GCU Campus Security Officer (CSO)-Employee ID#027225
             5317 N. 35 th Avenue
 2           Phoenix , Arizona
 3           85017
             County: Maricopa
 4           PH# 602.639.810.0
 5           ElJlail:               .
             ~Individual Capacity ulOfficial Capacity
 6
          10, K. Timothy - GCU Officer - Non AZ POST Peace Officer as of 10-05-2017
 7
              5317N. 35 th Avenue
 8            Phoenix, Arizona
              85017
 9
              County: Maricopa
10            Ph# 602.639.8100
              Ely.ail:                _/
11            Ci:findividual Capacity UlOfficial Capacity
12
          11. Teresa Kuleff - GCU Peace Officer-AZ POST#ll410 -Appointed 03-06-2017
13            5317N. 35 th Avenue
14            Phoenix, Arizona
              85017
15            County : Maricopa
16            PH# 602.639.8100
              Em,,,ail:               /
17            Wlndividual Capacity l:iYOfficial Capacity
18
          12. Sgt Cahill- GCU Peace Officer-AZ POST#4351-Appointed 08-16-2016
19            5317 N. 35 th Avenue
              Phoenix , Arizona
20
              85017
21            County: Maricopa
              Ph# 602.639.8100
22
              Eryail:                I
23            uflndividual Capacity ~Official Capacity

24        13. US DHS Immigration and Customs Enforcement (ICE) - Phoenix Az Office
25            Office of Chief Counsel
              203 5 N. Central A venue
26            Room266
27            Phoenix, Arizona
              85004                    ; County: Maricopa Ph#602.744.2412 Email:
28           •  Individual Capacity GaOfficial Capacity
              (Continued on PAGE 2E)           PAGE 2D

                                       fci9.e 1'!6 ~
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 8 of 53




 1        14. Deportation Officer Fields- US DHS ICE Phoenix Az Office
              2035 N. Central Avenue
 2            Phoenix, Arizona
 3            85004
              County: Maricopa
 4            Ph# 602.744.2412
 5            E11Jail:                 ·
              13lndividual Capacity CB'C)fficial Capacity
 6
          15. US DHS ICE Florence Detention Center 85132
 7
              3250 N. Pinal Parkway
 8            Florence, Arizona
              85132
 9
              County: Pinal
10            PH#
              Email:                  /
11           •  Individual Capacity GlOfficial Capacity
12
          16. J 3811 Burger - SDDO -
13            US DHS ICE Florence Detention Center 85132
14            3250 N. Pinal Parkway
              Florence , Arizona
15            85132
16            County: Pinal
              Ph#
17            Email:                · /
              i:iifndividual Capacity 1:it'Official Capacity
18
19        17. L 8090 Jordan Jr - DO -
              US DHS ICE Florence Detention Center 85132
20
              3250 N. Pinal Parkway
21            Florence, Arizona
              85132
22
              County: Pinal
23            Ph#
              Em_;iil:                 /
24            utlndividual Capacity lilOfficial Capacity
25
          18. US OHS Office for Civil Rights and Civil Liberties
26            Washington, DC 20528
27            Attn: Contact~ DHS-17-1810 CGVF AXXXXXXXX
              County: District of Colun)bia     Ph#      Email:
28           •  Individual Capacity ca'Official Capacity
                                               PAGE2E
                                         rpa,l~      ~ o.f? ~3.
               Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 9 of 53


 Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


                            E-Mail Address (if known)

                                                                          ~ Individual capacity        ~ Official capacity


                      Defendant No. 3
                            Name                                         GCU Police and Safety Department
                            Job or Title ((( known)
                            Address                                      5317 N. 35 th Avenue
                                                                         Phoenix                            AZ                85017
                                                                                        Cftv               State             Zip Code
                            County                                       Maricopa
                            Telephone Number                             602.639.8100
                            E-Mail Address (If known)

                                                                         0       Indjvidual capacity   ~ Official capacity


                     Defendant No. 4
                           Name                                          Joe Yahner
                           Job or Title ((( known)                       GCU Director Public Safety - Police Chief
                           Address                                       5317 N. 35 th Avenue
                                                                         Phoenix                           AZ                85017
                                                                                        Citv               State             Zip Code
                           County                                        Maricopa
                           Telephone Number                              602.639.8100
                           E-Mail Address (if known)
                                                                         ~ Individual capacity         ~ Official capacity

II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

         A.         Are you bringing suit against (check all that apply):
                     cgj Federal officials (a Bivens claim)
                     cgj State or local officials (a ~ 19 83 claim)

         B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                    the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                    federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

                     SEE ATTACHED Page                    /   0    (3A) for this Response.



                                                                                                                                   Page 3 of 7
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 10 of 53




 1            Cesar Geovany Valdes Flores                                       AXXXXXXXX

 2
 3
       II.   Basis for Jurisdiction
 4
 5     B.    Under 42 USC 1983, the Federal Constitutional or Statutory rights that State or Local
             Officials violated are as follows:
 6
 7           1.     US CONSTITUTION Amendment IV.
 8
             2.     US CONSTITUTION Amendment V.
 9
             3.     US CONSTITUTION Amendment VI.
10
11           4.     US CONSTITUTION Amendment XIII.

12           5.     US CONSTITUTION Amendment XIV.
13           6.     Title VI CIVIL RIGHTS ACT OF 1964
14
15
16
17
18
19
20
21
22
23
24
25
26
27


                                       vllt]~ ~of~
                                                PAGE3A
28
             Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 11 of 53


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)



            C.       Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?


                      SEE ATTACHED Page                   /   Z..    (4A) for this Response.



          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.
                     SEE A TIACHED Pages / } (4B) thm                            /   q (4H) for 42 USC 1983 Response.
                     SEE ATTACHED Pages                       /   q(4H) thru '2 2        (4K) for Bivens Response.



III.    Statement of Claim

        State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
        alleged wrongful action, along with the dates and locations of all relevant events. You rriay wish to include
        further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
        any cases or statutes. If more than one claim is asse1ted, number each claim and write a sho1t and plain
        statement of each claim in a separate paragraph. Attach additional pages if needed.


        A.          Where did the events giving rise to your claim(s) occur?

                     SEE ATTACHED Pages                  2.3         (4L) thru       2-/-/   (4DD) for Total response to section III Statement
                     of Claim          ·



       B.           What date and approximate time did the events giving rise to your claim(s) occur?

                    SEE A TIACHED Pages                c/.J (4L) thru ·t/-/ (4DD) for Total response to section III Statement
                    of Claim



       C.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                   Was anyone else involved? Who else saw what happened?)




                                                                                                                                      Page 4 of 7
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 12 of 53




 1            Cesar Geovany Valdes Flores                                        AXXXXXXXX

 2
 3
       II.   Basis for Jurisdiction
 4
 5     C.    Under Bivens, the Federal Constitutional rights that Federal officials have violated
             are as follows:
 6
             1. US CONSTITUTION AmendmentV.
 7
·8           2. US CONSTITUTION Amendment VI.

 9
             3. US CONSTITUTION Amendment VIII.
10
             4. US CONSTITUTION Amendment XIII.
11
12           5. US CONSTITUTION Amendment XIV.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                               PAGE4A

28
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 13 of 53




 1            Cesar Geovany Valdes Flores                                AXXXXXXXX

 2                         Suing under 42 USC 1983 ..... . ..
 3           · HOW DEFENDANTS 1-12 ACTED Under Color of State or Local law

 4        1. Grand Canyon Education, INC. (aka Grand Canyon University- GCU)
 5
             In April 2016 Arizona Governor Ducey signed HB2472 which resulted in Arizona
 6
 7           Revised Statute (ARS) 15-1897 Private postsecondary institutions; appointment of

 8           peace officers;powers; qualifications; liability to become Law and initially allow
 9
             and govern the newly formed GCU Police Dept on the campus of GCU.
10
             ARS 15-1897(0) states ....
11
12           "A private post secondary institution that appoints a private postsecondary
13           institution peace officer is liable for the private postsecondary institution peace
14
             officer's acts that are within the scope of the officer's employment. This state and
15
16           any political subdivision of this state are not liable for any act or failure to act by

17           any private postsecondary institution peace officer ... "
18
             ARS 1-215 definition# 27 states .... "Peace Officers" means ....................... ,
19
20           peace officers who are appointed by a private postsecondary institution pursuant

21           to section 15-1897 and who have received a certificate from the Arizona peace
22
             officer standards and training board ... .......... "
23
24
25
26                                                   PAGE4B
27
28
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 14 of 53




 1           Also ARS 15-1897(E) states ....... "All records, reports and other documentation

 2           made or received by a private postsecondary institution police department are.
 3
             public records and are subject to title 39".
 4
             Title 39 of the state of Arizona Revised Statutes is entitled Public Records,
 5
 6           Printing andNotices ... which encompasses the State of AZ FOIA law under ARS
 7
             39-121 et al. Inaction by the GCU Institution/Board and Leaders of the GCU
 8
             Police Dept along with failures to release GCU Police Dept records/information to
 9
10           the Public via FOIA's per ARS 15-1897(E) are three (3) of the Claims in this

11           Lawsuit.
12
             While Plaintiffs have been suffering and violated by actions of the GCU Police
13
14           Dept and others, the GCU Institution "under color ofState law" has been sitting

15           on its hands all the while with the authority' to correct all failures at GCU however
16
             no actions were ever rendered by the GCU Institution or its Leaders/Board even
17
             though the Institution is "liable" for the GCU Police Dept peace officer actions or
18
19           lack of actions as stated in ARS 15-1897(D).
20
21        2. Brian Mueller, GCU Board President/CEO
22           To avoid redundancy, the explanation above for the GCU Institution can be used
23
             here especially the last paragraph that speaks about the GCU Board which Brian
24
25           Mueller is the sitting President/Chairman of the Board and CEO inside GCU.

26
27
                                                  PAGE4C
28
                                       fa:1~ ;j_ o-f ?2_
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 15 of 53




 1         3. GCU Police and Public Safety Department

 2            As the Law Enforcement and Safety Dept 6n the GCU campus, this Depattment is
 3
              directly responsible for the oversight of its peace officers and security officer
 4
              personnel. The Leaders of this Police Dept "under the color oflaw" per ARS 15-
 5
 6            1897 are responsible for its personnel's actions as is the GCU Institution.
 7
 8         4. Joe Yahn er, GCU Director of Public Safety - Police Chief
 9            As the number one Leader of the GCU Police Dept this person is responsible to
10
              the GCU Institution for the performance of the Police Dept. All the failures of the
11
12            GCU Police Dept since 06-01-2017 are directly at the feet of this individual. Joe

13            Y ahner failed to intervene and correct the immediate failures of the GCU Police
14
              Dept on 06-01-2017 and is to blame as the Director of the Police Dept for all
15
              failures of the GCU Police Dept from 06-01-2017 to today that are mentioned in
16
17            this lawsuit. By Title, Joe Yahner, is under the "color of Law" to run the GCU
18
              Police Dept as needed and required so all peace officers and security officers do
19
              their job IAW state and federal laws and all is served and protected in the
20
21            Community. All federal laws must also be adhered to when any Immigration-

22            related stops/detentions are encountered to the fullest application of federal law.
23
          5. Dan Steimel - GCU Assistant General Counsel
24
25            This person is at the top of the GCU Legal world. Two (2) separate times a Notice

26            of Clainis arrived at the doorsteps of this individual and twice this individual
27
28
                                                   PAGE4D
                                             ?a7~!ff of g
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 16 of 53




 1           downplayed and dismissed the main contents of this lawsuit, Mr. Steimel had two

 2           (2) opportunities to settle this lawsuit out of Court and twice he strongly rebutted
 3
             and dismissed all the charges in this lawsuit. Notice of Claims rules and
 4
             requirements are not admissible in Federal courts however the content of this
 5
 6           lawsuit was presented to the GCU Community for possible settlement and twice it
 7           was ignored and dismissed. Mr. Steimel "under the color of law" has and had the
 8
             authority to advise and settle all disputes at a local and state level. His failed
 9
10           attitude and arrogance/ignorance has allowed the issues at hand to go to a Federal

11           level. Mr. Steimel's FAILED attitude and lack of understanding of the magnitude
12
             and gravity of the stated issues in this Lawsuit is to blame for where the Parties at
13
14           hand must now go to and experience.

15        6. Ben Meyer - GCU Legal Assistant - Office of General Counsel
16        7. Kathleen Hall - Paralegal - GCU Office of General Counsel
17           These two (2) employees at the GCU Office of General Counsel were presented
18
             FOIA's written by the Plaintiffs' Advocate. These two people "under the color of
19
             Law" have huge authority and power to advise the GCU campus on what is legal
20
21           and what is not legal or admissible legally. As a GCU Legal minded employed

22           person with the power and authority "under the color of law" as Legal minded
23
             people" to serve the GCU Administration, these two (2) people REFUSED and
24
25           DENIED to respond to any received FOIA request that asked for GCU Police

26           Dept information per ARS 15M1897(E) states and therefore violated the STATE of
27
28
                                                   PAGE4E

                                            fa1.e !!£ of 9-
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 17 of 53




 1           AZ FOIA Law ..... 39-12let al as Legal minded "UNDER THE COLOR OF

 2           LAW" employees of the GCU Administration.
 3
          8. Kimberley Hutchison - #23925 - GCU Police Dept Records & Property
 4
 5           Coordinator

 6           Another person, who "under the color of law" as the GCU Police Dept Records
 7           and Property Coordinator, that received the 2nd FOIA from the Plaintiffs'
 8
             advocate that requested GCU Police Dept information and records, was Ms
 9
10           Hutchison. Along with other employees of the Administration, Ms Hutchison

11           REFUSED AND DENIED to release GCU Police Dept records and information
12
             per ARS 15-1897(E) and the state of AZ FOIA law.
13
14        9. Aaron Martinez - GCU Campus Security Officer (CSO) - Employee ID#

15           027225
16
             As a "under the color of law" employee at GCU as a Campus Security Officer,
17
             Mr. Martinez was involved in both Cesar Geovany Valdes Flores incidents with
18
19           GCU campus Police. On 04-22-2017 and 06-01-2017, Mr. Martinez played a

20           significant role in both police reports and associated events. Mr. Martinez on 04-
21
             22-2017 knew Plaintiff Valdes Flores was a DREAMER and a DACA recipient in
22
23           that Mr. Martinez took a PHOTO OF A DACA/EAD Worlc Permit from Plaintiff

24           Cesar Geovany Valdes Flores and was placed inside police report 2017-0620. On
25
             06-01-2017 Mr. Martinez was the triggering sounding off Campus Security
26
             Officer that quickly informed the GCU Police Dept that Plaintiff Cesar Geovany
27
28                                               PAGE4F

                                         fa9.t!] o.P Q
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 18 of 53




 1           Valdes Flores was outside the GCU campus. GCU Police Dept lmew Plaintiff

 2           Cesar Geovany Valdes Flores was a DREAMER/DACA Recipient due to the
 3
             photo of a DREAMER EAD work permit inside police report 2017-0620 since 04-
 4
 5           22-2017.

 6        10. GCU Officer K. Timothy - Non AZ POST Peace Officer as of 10/5/2017
 7           As a GCU campus Officer, an "under the color oflaw" Officer, Officer Timothy
 8
             was one of three (3) Officers that illegally and falsely arrested Plaintiff Cesar
 9
10           Geovany Valdes Flores on 06-01-2017 outside the GCU Property line.

11           GCU Police arrested Plaintiff Cesar GVFlores for criminal trespassing on a public
12
             sidewalk and then declared that Plaintiff had drugs etc,, ..
13
14           Officer Timothy also declared that Plaintiff Cesar GVFlores had a Mexican ID so

15           Officer Timothy called the US DHS ICE in Phoenix, AZ.
16
             ARS 11-1051 was used by GCU Police Dept to justify calling ICE.
17
             Many unanswered questions and illegal actions by the GCU Police Dept and
18
19           Phoenix ICE followed and thus this lawsuit.
20        11. Teresa Kuleff - GCU Peace Officer -AZ POST #11410-
21            Appointed 03-06-2017
22           As a GCU campus Officer, an "under the color of law" Officer, Officer Teresa
23
             Kuleff was one of three (3) Officers that illegally and falsely arrested Plaintiff
24
25           Cesar Geovany Valdes Flores on 06-01-2017 outside the GCU Property line.

26           Officer Kuleff was assigned the 06-01-2017 arrest/report of Plaintiff Cesar
27
             GVFlores. Police report 17G-00147 was the report number for the 06-01-2017
28
                                                  PAGE4G

                                          fa1-e fJ!. o-f Q
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 19 of 53




 1           arrest off campus of plaintiff Cesar GVFlores. Many illegal actions occurred on

 2           06-01-2017 on the GCU campus which led to the Phoenix, AZ ICE Office and
 3
             then to the Florence Detention Center where Plaintiff Cesar GVFlores was
 4
             incarcerated for (61) days before he was bonded out on 08-01-2017 at a cost of
 5
 6           $7,500. This lawsuit will unravel all the atrocities of this illegal, unlawful and
 7           arbitrary arrest and immediate stripping of the DACA/EAD credentials status
 8
             without DUE PROCESS.
 9
10        12. GCU Peace Officer Sgt. Cahill -AZ POST #4351-Appointed 08-16-2016

11            As a GCU campus Officer, an "under the color of law" Officer, Sgt Cahill was
12
             one of three (3) Officers that illegally and falsely arrested Plaintiff Cesar Geovany
13
14           Valdes Flores on 06-01-2017 outside the GCU Property line.

15           Many illegal actions occurred on 06-01-2017 on the GCU campus which led to the
16
             Phoenix, AZ ICE Office and then to the Florence Detention Center where Plaintiff
17
             Cesar GVFlores was incarcerated for (61) days before he was bonded out on 08-
18
19           01-2017 at a cost of $7,500. This lawsuit will unravel all the atrocities of this

20           illegal, unlawful and arbitrary arrest and immediate stripping of the DACA/EAD
21
             credentials status without DUE PROCESS.
22
23
                               Suing under Bivens ........
24           HOW DEFENDANTS 13-18 ACTED Under Color of Federal law
25
          13. US DHS ICE - Phoenix, AZ 85004
26
             The US DHS ICE Office in Phoenix, AZ 85004 works in conjunction with all
27
28                                                PAGE4H
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 20 of 53




 1           local law enforcement when local law enforcement need to know the

 2           "Immigration Status" of a detainee. This Federal Agency enforces and announces
 3
             Immigration customs and status. This "under the color of federal law" agency
 4
             plays a very crucial role in the deportation or staying of immigrants. This agency
 5
 6           was called on the night of 06-01-2017 by the GCU Police dept when GCU Police
 7           department was enacting ARS 11-10 51 (B) and ARS 11-10 51 (E) and federal law 8
 8
             USC 1373(C) was being used.
 9
10        14. US DHS ICE Phoenix, AZ 85004 - Deportation Officer Fields

11           Officer Fields works 'under the color of federal law" every time he responds to a
12
             deportation or an Immigration status call IAW 8 USC 1373(c). Officer Fields
13
14           made a mistake on 06-01-2017 on the Immigration Status of Plaintiff Cesar

15           GVFlores ...... this "under the color of federal law" mistake is at the center of this
16
             lawsuit.
17
          15. US DHS ICE Florence Detention Center 85132
18
19           This US DHS Detention Center incarcerates and detains Immigrants all "under the

20           color of federal laws" under the INA and how Immigration Courts rule. The
21
             incarceration at one of these detention centers is at the center of this lawsuit .... the
22
23           illegal incarceration of Plaintiff Cesar GVFlores for (61) days has triggered this

24           lawsuit. An incarceration "under the color of federal law".
25
          16. US DHS ICE Florence Detention Center - J 3811 Burger - SDDO
26
             Deportation Officer J Burger wrote and filled out an NTA immediately when
27
28                                                 PAGE 4(1)

                                           fa1R '?:f!, o,/7 Q_
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 21 of 53




 1           Plaintiff Cesar GVFlores was transported from Phoenix ICE to Officer Burger's

 2           detention center in Florence. The actions of Officer Burger were all under the
 3
             "color of federal law'' as an NTA 1-862 and not an NOIT was issued by Officer
 4
             Burger and Plaintiff Cesar GVFlores was rushed into a detention center cell for
 5
 6           (61) days.
 7           How and What transpired from GCU Campus to Phoenix ICE to the Florence
 8
             Detention Center of Officer Burger is at the center of this lawsuit. All GCU and
 9
10           US DHS actions were declared UNLAWFUL AND ARBITRARY by a Central

11           CALIFORNIA Federal court on Feb 26, 2018. All was initially performed under
12
             the color of State or Federal law.
13
14        17. US DHS ICE Florence Detention Center-L 8090 Jordan Jr-DO
              Officer Jordan wrote out an I-213 for Plaintiff Cesar GVFlores on 06-02-2017. All
15
             work was done "under the color of federal law" as an Officer in the Florence
16
17           Detention Center ran by the US DHS. All work that Officer Jordan and Officer
18
             Burger (NTA-I-862 work) were all documents under the color of federal law as
19
             erroneous and illegal as the reasons for the Plaintiff Cesar GVFlores to be there.
20
21           The I-862 and the 1-213 accelerated the plaintiffs path to be incarcerated in the

22           Florence detention center all under the color of federal law.
23
          18. US DHS Office for Civil Rights and Civil Liberties - Wash DC 20528 -
24
25           Contact-DHS-17-1810

26           With Plaintiff Cesar GVFlores incarcerated and none of the filed complaints by
27
             the ADVOCATE working to free plaintiff Cesar GVFlores from the Florence
28
                                                  PAGE4J

                                         'faq-e ~ o\'. Q_
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 22 of 53




 1           Detention Center, on 7/22/2017 Advocate files complaint with the US DHS Office

 2           ofCRCL in WASH DC 20528.
 3
             The aforementioned Office responds to complaints "under the color of federal
 4
             law". Plaintiff Cesar GVFlores' Advocate filed a complaint with the US DHS
 5
 6           Office of CRCL on behalf of Plaintiff Cesar GVFlores and the said Office blew

 7
             the Advocate off and said the agency would enter the case in its computers and
 8
             nothing further would be done in this case.
 9
10           Under the color of federal law the ADVOCATE was replied to. Seeing all the

11           grave errors and findings vs the US DHS in the Central California court case for
12
             DREAMERS CLASS ACTION, the Advocate was shocked ih the Office for
13
14           CRCL response.

15           Based on all the fixes for Plaintiff Cesar GVFlores out of the class action case in
16
             Central California the response out of the CRCL Office is unacceptable and now
                                                                       I
17
             being challenged in the lawsuit.
18
19
20
21
22
23
24
25
26
27
28                                                PAGE4K

                                         ?cvj-" '?,3- c,,f       g
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 23 of 53




 1                            Cesar Geovany Valdes Flores
                               (Plaintiff Cesar GVFlores)
 2                                   AXXXXXX853
 3     TIMELINE                    DOB: XX/XX/1993
                            5224 N'28 th Drive, Phx, Az 85017
 4
                [ See PAGE 2 (1A) for DEFENDANT numbers used here]
 5

 6     01.10.2017    This is Notice Date of the I-797 where USCIS notified Plaintiff
 7
                     Cesar GVFlores that his DACA WAS RENEWED FROM
 8
                     01.10.2017 to 01.09.2019
 9
10                   I-821D for Axxxxxx853 RECEIPT NUMBER IOE0901365853 /

11                   users ACCT NUMBER 031636206139/RECEIPT DATE
12
                      09.16.2016 I PRIORITY DATE 09.13.2016
13
14                   users /NEBRASKA SERVICE CENTER
15                   PO BOX 82521
16
                     LINCOLN, NEBRASKA 68501-2521
17
18                    800-375-5283

19     04.22.2017   Plaintiff Cesar GVFlores' first encounter with GCU Security Group.
20                   Report# 2017-0620 written by Defend ant #9 (GCU CSO Campus
21
                     Safety Officer Aaron Martinez employee Id# 027225) and
22
23                   Approved by GCU Supervisor K. Byers.

24                   Inside GCU Police report# 2017-0620 is a photo of Plaintiff Cesar
25
                     GVFlores' DACA /DREAMEREAD-1765 approved Work
26
27                   Permit. Dates of approved DREAMER EAD card are from

28                   01.10.2017 to O1.10.2019. This is a document used to determine

                                        PAGE4L
                                     ~Qq.Q?-_2o+.Q
      Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 24 of 53




 1                    a DREAMER'S Immigration Status. GCU/GCU Police Dept has

 2                    known or knew that Plaintiff Cesar GVFlores was a DACA
 3
                      Recipient/ DREAMER as of 04.22.2017. Why didn't Defendant
 4
                      #10 (Officer K. Timothy) mention this document when he called
 5
 6                    ICE (Defendant #13) to check the Plaintiffs Immigration Status
 7                    and spoke to Defendant #14 (ICE Deportation Officer Fields).
 8
        06.01.2017    2nd encounter with GCU campus Security. GCU Report# 170-
 9
10                    00147 written by Defendant #11 (GCU Peace Officer -Teresa

11                    Kuleff #11410) and approved by Defendant #8
12·
                      (GCU Report and Property Coordinator Kimberley Hutchinson
13
14                    #23925) on 06.13.2017. Defendant #9 (CSO Aaron

15                    Martinez) also played a role in this report and arrest.
16
                      Why would a call to Defendant #13 (US DHS ICE Phx, AZ
17
                       85004) be necessary by Defendant #10 (Officer K.Timothy) as
18
19                    stated in Report# 170-00147 if Defendant #9 Aaron Martinez is

20                    present and was/is heavily involved in both dates/incidents/GCU
21
                      Police Reports and Plaintiff Cesar GVFlores is/was on the "Be On
22
23                    Look Out" (BOLO) Alert list Campus wide 7

24
25
26
27
28                                        PAGE4M

                                     'PQ1R 0: o,f' .Q
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 25 of 53




     1                On this night (06-01-2017),

     2
                                         CLAIM#l
     3
                     Defendants 10, 11 & 12 (Officers K. Timothy, Teresa Kuleff &
     4
     5               Officer Sgt Cahill) illegally/falsely arrested Plaintiff Cesar

 6                   GVFlores on Public Property outside and beyond the GCU
 7
                     Prnperty line as defined by the City of Phoenix property maps in
 8

 9                   years 2016 and 2017. Defendants # 1 & #2, GCU and Brian Mueller

10                   are responsible as well. The initial charge was Criminal Trespass.
11
                     This illegal arrest is documented in GCU Police Report# 17G
12 ·
                     00147 which also states the physical whereabouts of Plaintiff Cesar
13
14                   GVFlores at the time of this illegal and improper arrest.
15
                     Listed Defendants violated Plaintiff's US CONSTITUTION
16
                    Amendments_IV,_V_&_XIV.
17
18
19
                                        CLAIM#2
20
                     After the arrest of Plaintiff Cesar GVFlores by the GCU Police
21
22                   Dept, a member of the GCU Police Dept (Defendant #3) illegally

23                   accessed Plaintiff Cesar GVFlores' cell phone and illegally
24
                     responded/replied to Plaintiff Minerva Flores Sanchez's text
25
26
27
28
                                        PAGE4N

                                   fa9.e £_["t .~
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 26 of 53




 1                   conversation with Plaintiff Cesar GVFlores that was being held at

 2                   the time of the said arrest. This illegal access to the said cell phone
 3
                     conversation violated the US Supreme Court's decision on whether
 4
                   Law Enforcement can access the Public's cell phones on an arrest.
 5
 6                 Listed Defendants violated Plaintifrs US CONSTITUTION
 7                 Amendment IV and SCOTUS case that bars cell phone access.
 8
                   See SUPREME COURT OF THE UNITED STATES Syllabus
 9
10                 RILEY v. CALIFORNIA CERTIORARI TO THE COURT OF

11                 APPEAL OF CALIFORNIA, FOURTH APPELLATE DISTRICT,
12
                   DIVISION ONE No. 13-132. Argued April 29, 2014-Decided
13
14                 June 25, 2014*

15                 US Supreme Court Cellpltone Federal Decision -June 25, 2014
16
17
18                After Plaintiff Cesar GVFlores was illegally arrested by Defendant

19                #3 (GCU Police Dept), per GCU Police Report l 7G~00147,
20
                  Defendant #10 (Officer K. Timothy) states that Plaintiff Cesar
21
                  GVFlores has a MEXICAN ID so Defendant #10 (Officer K.
22
23                Timothy) calls Defendant #13 (US DHS ICE Phx, AZ 85004) to verify

24                Plaintiff Cesar GVFlores' Immigration Status.
25
                  Why would a call to Defendant #13 (US DHS ICE Phx, AZ 85004)
26
27                be necessary by Defendant #10 (Officer K.Timothy) as stated in

28
      Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 27 of 53




     1              report# l 7G-00147 if Defendant #9 Aaron Martinez is present and

     2              was/is heavily involved in both dates/incidents/GCU Police reports?
     3
     4
     5                                   CLAIM#3

     6                In the midst of this Immigration related arrest, Defendant #10
     7
                      (Officer K. Timothy) falsely accuses Plaintiff Cesar GVFlores of a
     8
                      wrong Immigration Status with little to no due diligence and NO
     9
 10                   DUE PROCESS. Officer Timothy's of GCU Police Dept
11
                      ignorance of what a US issued BAD I-765 Work Permit card looks
12
                      like appears to surface. Officer Timothy plainly incompetent.
13
14                    Listed Defendant violated Plaintiff's US CONSTITUTION

15                    Amendments IV, V & VI all the while that Defendant #3 has a
16
                     copy of the Plaintiff's EAD Work Permit inside Defendant #3's
17
18                   Police report #2017-0620. And Defendant #1 and Defendant #3

19                   subsequently refusing to release FOIA requested GCU Police
20
                     Dept related info including a copy of police report# 2017-0620
21
                     which was requested in July 2017 to verify true ID situation of
22
23                   04-22-2017 Trespass and 06-01-2017 arrest incidents.
24
25
26                                       Claim #4
27                   Defendant #10 calls Defendant #13 when Defendant #14
28
                                        PAGE4P

                                    Pa.9e Do~~
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 28 of 53




     1                responds erroneously and illegally and declares Plaintiff Cesar

     2                GVFlores as an Undocumented Alien with no legal presence or
     3
                      authority to be in the United States and where Defendant #14
     4
     5                requests that Defendant #3 (GCU Police Dept) transport Plaintiff

     6                to the Defendant #13 federal Facilities.
 7
                      Listed Defendants collectively violated Plaintiff's US
     8
                      CONSTITUTION Amendments IV, V, VI & XIV.
 9
10
11
                                         CLAIM#S
12
         06.01.2017   Issued ticket by Defendant #3 (GCU Police Dept) on 06-01-2017
13
14                    (# 16-1102) has/had forged Plaintiff signature identical to
15
                      04.22.2017 signature on DREAMER DACA EAD-I765 Work
16
                      Permit signature inside report #2017-0620. See timeline entry
17
18                    dated 09-14-2017 for more details on this FRAUDULENT ACT by

19                    Defendant #3 (GCU Police Dept).
20
                      Listed Defendant violated Plaintiff's US CONSTITUTION
21
22                    Amendments V & XIV.

23
24                                      CLAIM#6

25       06.02.2017   Defendant #15 (US DHS ICE Florence Detention Center) via
26
                      Defendants# 16 and #17 issues NTA (I-862) and an I-213
27
                      with non-convicted charges/allegations; NOIT was
28
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 29 of 53




     1                 bypassed ..... .NO DUE PROCESS and violated US DHS existing

     2                 policies, past practices and SOP (Standard Operating
     3
                       Procedures) .... Federal court in Central Ca on 02.26.2018 declared
     4
     5                this "unlawful & arbitrary" and violated Plaintiff Cesar GVFlores'

     6                Due Process Rights. Due to the many DREAMERS in this Central
 7
                      California Case, this ''pattern and practice"ofthe US DHS ICE
 8
                      nationally was an illegal ''pattern and practice" enacted by the US
 9
10                    DHS ICE once the Trump Administration took over. See Timeline
11
                      entry dated 02-26-2018 for more details. Plaintiff Cesar GVFlores
12
                      stripped of his DACA/DREAMER Status and immediately placed
13
14                    in a Florence AZ ICE DETENTION CENTER, (Defendant #15)

15                    with no DUE PROCESS and under Florence, AZ Federal ICE
16
                      DETENTION CENTER Custody till further notice. See
17
18                    Timeline entry date of 02-26-2018 for more details.

19                    Listed Defendants collectively violated Plaintiff's US
20
                      CONSTITUTION Amendments V, VI, VIII, XIII and XIV.
21
22
                                          CLAIM#7
23
         06.07.2017   Plaintiff Cesar GVFlores was taken to Sonora Behavioral Health
24
25                    Hospital (SBHH) due td'·Nervous Attack/ Personal Crisis ... SBHH
26
                      is located at 6050 N. Corona Rd, Tucson, AZ 85704 ; this was the
27
28                                                 ·, GVFlores was assessed with
                      initial time that Plaintiff Cesar

                                          PAGE4R
                                                           .Q
                                    \           -
                                        l)qq.e 2Cj    0~
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 30 of 53




     1                  Diabetes due to the EXTREME stress and anxiety he experienced

     2                  because of the "cruel and unusual punishments inflicted" at the
     3
                        Detention Center of Defendant #15 due to Defendants #16 &
     4
     5                  #17's submitted illegal 1-862 (Notice To Appear - NTA) and made

     6                  up FalseNery damaging 1-213 (Record oflnadmis~ible
     7
                        Deporfable Alien).
     8
                        Listed Defendants collectively violated Plaintiff's US
 9
10                      CONSTITUTION Amendments VIII, XIII & XIV.
11
12
                                               CLAIM#8
13
14       06.02.2017    Eighteen (18) days that Plaintiff Cesar GVFlores was denied
         06.19.2017
15
                       communication with Family; could not communicate with
16
                       Family., .punished "In the hole" also. Defendant #15 responsible
17
18                     for this violation.

19                     Listed Defendant responsible for denial of rights violated
20
                       Plaintiff's US CONSTITUTION Amendments V, VIII, XIII &
21
22                     XIV.

23
                                              CLAIM#9
24
         06.09.2017    Plaintiff's Pedro Vasquez Palacios and Minerva Flores Sanchez
25        07.31.2017
26                     Request copy of GCU Police report # 17G-00147 via GCU Police

27                     Dept FOIA For~ which was in English Only l
28
                                             PAGE4S
                                    ?Cl1-(' Z£_ o,\1     ,;-3
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 31 of 53




 1                    This violated the ~QUAL ACCESS Civil Rights of Plaintiffs under

 2                    Title VI Civil Rights Act of 1964 which Federally Assisted/funded
 3
                       Defendants #1,#2,#3 and #4 are governed by because they
 4
                        receive Federal assistance/funds from the US Dept of Education
 5
 6                      or from the Federal Government.
 7                     Also the same Defendants are to blame for all the English-only
 8
                       brochures and information that the Plaintiffs Advocate S. Garcia
 9
10                     collected from the Office of Defendant #3 (GCU Police Dept) on

11                     07.31.2017 when he went and picked up the only Public Info
12
                       document (GCU Police Report 178-00147) th?tt Defendant #8
13
14                    released via FOIA #2 6n 07-31-2017.

15                     Listed Defendants collectively violated Plaintiffs' federal civil
16
                       rights of EQUAL ACCESS under Title VI CRA 1964 which
17
                      Defendants are governed by because Defendants receive
18
19                    Federal Assistance from US DOE
20
       07.2017      Advocate S. Garcia submits USDOJ CRD EOS federal discrimination
21
                    Complaint vs GCU / GCU Police Dept
22
23     07.03.2017   Advocate S. Garcia gets Plaintiff Cesar GVFlores' Parents' approval
24                   to help them as an Advocate ... Advocate attends 1st Community
25
                     meeting at 5224 N. 28 th Drive Phx Az 85017. No Legal Advice.
26
27     07.03.2017    Parents of Cesar GVFlores sign agreement to compensate Advocate
       08.01.2017
28
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 32 of 53




 1                  S. Garcia for research, interpretations in Spanish and filing federal

 2                  complaints ....... if have to go to court .... later on
 3
                    will ovenide negate this agreement with a % of settlement in Court.
 4
                     No Legal Advice being given by Advocate S. Garcia
 5
 6     07.08.2017   Advocate S. Garcia requests information via email on how to request
 7                  Public information from GCU Board of Directors and from GCU
 8
                    Police Dept. ...... this request went to the GCU PR Director.
 9
10     07.09.2017    Plaintiff Cesar GVFlores via telephone gives Advocate S. Garcia

11                   permission to advocate for Plaintiff (Advocate records
12
                     conversation.
13
14
                                              CLAIM#lO
15
       07.10.2017    Advocate S. Garcia requests FOIA #1 from Defendant #1 GCU-
16
17                   Ben.Meyer@gcu.edu (Defendant #6)
18
       07.13.2017    Ben Myers Legal Asst - Defendant #1 Office of General Counsel
19
                     denies Advocates' FOIA#l which requested Defendant #3 related
20
21                   Public information. ARS 15-1897E declared Police related

22                   Information Public Information per Title 39 of the AZ REVISED
23
                     STATUTES.
24
25                   Listed Defendant violated Plaintiffs' US CONSTITUTION

26                   Amendment XIV Equal Protections.
27
28                                             PAGE4U
                                        ?11R ~ o,~' ~
      Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 33 of 53




     1
                                               CLAIM #11
     2
     3   07.18.2017     A Kathleen Hall Paralegal - Office of General Counsel (Defendant

     4                  #7) replies via email for PR Director and denies FOIA related
     5
                        questions referring to Defendant #3 request of
     6

     7                   07. 08.2017 because GCU is a PRIVATE INSTITUTION. Also

     8                   later on when Defendant #8 denies 2nd FOIA, Defendant #8
     9
                         "cc's" Defendant #7 on her denial email response to Advocate S.
 10
                         Garcia. Defendant #3 associated information request DENIED.
11
12                      Listed Defendants violated Plaintiffs' US CONSTITUTION
13
                        Amendment XIV Equal Protections.
14
15
                                              CLAIM#12
16
17       07.19.2017    Advocate S. Garcia requests FOIA #2 from Defendant #6
         07-24-2017
18       07-31-2017    Legal Asst-Ben Meyer), Defendant #8 Kim Hutchison from the
19       09-26-2017
         09-27-2017   GCU Dept Records and Property Coordinator responds and denies
20
                       majority ofFOIA#2; In email response, Defendant #8 makes it clear
21
22                    · that she is aware that Advocate is asking about Plaintiff Cesar
23
                       GVFlores-related Public information when Defendant #8 DENIED
24
                        requested FOIA #2 related information to Defendant #3. Went
25
26                      back & forth on Emails.

27                     Information requested by Advocate related to Defendant #3
28
      Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 34 of 53




     1                which ARS 15-1897E says is Public Information AZ TITLE 39.

     2                PUBLIC INFORMATION DENIED BY Defendants #3 and #8.
     3
                      Defendant #4 is responsible for Defendant #3 & Defendant #8.
     4
     5                Listed Defendants violated Plaintiffs' US CONSTITUTION

     6                Amendment XIV Equal Protections.
     7
     8   07.25.2017   Advocate S. Garcia files US DRS Office for Civil Rights and Civil
 9
                      Liberties complaint vs Defendant #13 and Defendant #15.
 10
         08.01.2017   Plaintiff Cesar GVFlores bonds out of Defendant #15 (Florence
11
12                     Detention Center) at a CASH cost of $7,500 and signs Agreement

13                     for Advocate S. Garcia to support him.
14
15                                         . CLAIM#13
16
         08-01-2017    Defendant #18 US DHS Office for CRCL responds to
17
18                    Advocate S. Garcia /Plaintiff Cesar GVFlores and ignores the

19                    gravity of the complaint of0?-25-2017. US DBS Office for CRCL
20
                      needs to be held accountable during this lawsuit. More than just
21
                      entering the complaint in a computer system and closing the
22
23                     complaint needed and needs to be done by the US DRS Office for
24                     Civil rights and Civil Liberties.
25
                       Listed Defendant violated Plaintiffs' US CONSTITUTION
26
27                    Amendment XIV Equal Protections.

28
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 35 of 53




     1    08.03.2017     Advocate S. Garcia submits Change of Venue to Florence

     2                   Immigration Court so Phoenix is place for future Immigration
     3
                         Hearings .... Change of Venue approved on this date.
     4
     5   . 08.04.2017   Advocate learns from Univision TV news station news broadcast

     6                  that "Mexican ID' issue was in 04.22.2017 not 06.01.2017
     7
                         incident.
     8
         08.10.2017     Plaintiff Cesar GVFlorys' 1st West McDowell Justice Court
 9
 10                     appearance .... Criminal Trespass charges filed on 06.13.2017.
11
                        This Court date was rescheduled for 09-14-2017.
12
13                                           CLAIM#14
14
         09.14.2017     Plaintiff Cesar GVFlores ' 2nd West McDowell Justice
15
16                      Court appearance .... Justice Court result - Criminal

17                      Trespass charge Dismissed .. . 1st time that GCU ticket
18
                        # 16-1102 was seen with forged signature. Charge
19
                        DISMISSED was 13-1502 Criminal
20
21                      Trespassing. This decision makes the arrest of 06-01
22
                        2017 as FRIVOLOUS, FALSE IMPRISONMENT,
23
                        ILLEGAL and SUSPECT vs Defendants #1, #2. #3, #4, #13 &
24
25                      #15. Listed Defendants violated Plaintiff's US

26                      CONSTITUTION Amendments IV, V, VI, XIII & XIV.
27
28
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 36 of 53




 1     09.29.2017     Advocate S. Garcia submits FOIA to AZ POST for listing of all

 2                   GCU Certified Peace Officers at GCU since 10-05-2017.
 3
       10.05.2017     AZ POST FOIA response to Advocate S. Garcia ...... Names
 4
                      badge #'s of all Certified Peace Officers at GCU as of 10.05.2017.
 5
 6                    Only two (2) of the six (7) GCU Officers involved in 06-01-2017
 7                    And 04-22-2107 incident or arrest of Plaintiff Cesar GVFlores'
 8
                      arrest or trespass incident were Certified Peace Officers. Only two
 9
10                    (2) Officers were real Peace Officers .. ... Defendants #8, #9 and

11                    #10 are/were not Certified Peace Officers.
12
       11.21.2017    Advocate S. Garcia visits the AZ OMBUDSMAN'S Office over
13
                     ARS 15-1897 & GCU/GCU Police and the refusal of GCU/GCU
14
15                    Police to release Defendant #3 related information IAWARS 15-
16
                      1897E.
17
       11.30.2017     Advocate S. Garcia files 1st NofC's vs GCU/GCU Police Dept
18
19     02.15.2018     GCU denies 1st NofC's .. .issues Advocate S. Garcia a letter.
20                    Defendant #5 Dan Steimel- denies all ofNofC's which covered
21
                      all of the violations and CLAIMS mentioned in this Lawsuit.
22
23                    Defendant #5 didn't justify any CLAIMS responses except to tell

24                   Advocate that Advocate was not allowed to file NofC's for
25
                     Damages or for Plaintiffs since Advocate was
26
27                   not the damaged party.

28                                 ·     PAGE4Y

                                   fa/f ?f o{' .Q
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 37 of 53




 1
 2                                         CLAIM#15
 3
       02.26.2018     Central District of California Federal Court decision on
 4     Modified on
 5     03.20.2018    · Class Action case for DREAMERS similarly situated like

 6                    Plaintiff Cesar GVFlores; COURT CASE# Inland Empire
 7
                      et al., No. 5:17-cv-02048 (C.D. Ca.), matches case# on
 8
 9                    Cesar GVFlores DACA reinstatement documents that

10                    came in mail..(2) I-797 Notices came in mail. ACTIONS
11
                      by all listed Defendants were ruled and declared to be
12
                      "UNLAWFUL & ARBITRARY" and violated DUE
13
14                    PROCESS at minimum that a Preliminary Injunction
15
                      reinstated all DACA/DREAMER Status including Plaintiff
16
                      Cesar GVFlores and all other similar situated
17
18                    D~AMERS nationally.

19                    Court case above disagreed with Defendant #5 Dan
20
                      Steimel responses to Advocate and Plaintiffs' on 02-15-
21
22                    2018 and on 05-01-2018 especially where Defendant #5

23                     states that Defendant #1 (GCU) has investigated all and
24
                       nothing found and as far as Defendant #1-GCU is
25
                       concerned this matter in 1st and 2nd N ofC' s
26
27                     ( charges In this Lawsuit) are closed. Lawsuit is at federal
28
                       level and NofC's rules/responses do not count
                                         PAGE4Z
                                    ?o1.t? 't]_     o+ Q
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 38 of 53




 1                    HOWEVER Defendants #1, #2, #3, #4 and #5 along with

 2                    All employees involved in this case under Defendants #1, #2,
 3
                      #3,#4,#13 & 15 (all involved under the color of State or Federal
 4
                       Law) need to be addressed accordingly in this Lawsuit and
 5
 6                      Plaintiffs need to be compensated accordingly.
 7                    Listed Defendants collectively violated Plaintiffs' US
 8                    CONSTITUTION Amendments IV, V, VI, VIII, XIII & XIV.

 9
       03.05.2018    2nd NofC's issued/served on Defendants #1, #2, #3 and #4.
10
       03.27.2018    Advocate S. Garcia receives USDOJ CRD EOS response on
11
12                   complaint VS Defendant #1, #2, #3 and #4 and Advocate replies.

13                   USDOJ CRD BOS say they don't investigate complaints vs
14
                     colleges.
15
16     04.07.2018    Advocate S. Garcia Mails (3 82) page 42B Immigration Application

17                   For Plaintiff Cesar GVFlores to ICE .... delivered on 04.09.2018 to
18
                     Phoenix based ICE.
19
       04.09.2018    Advocate S. Garcia files USDOE OCR.DENVER federal
20
21                   discriminatory complaint 08-18-2137 vs GCU/GCU Police Dept.
22
23                                         CLAIM#16
24                  USCIS reinstated Plaintiff Cesar GVFlores as a DREAMER DACA
       04.13.2018
25
                     Recipient and his EAD/I-765 Work Permit whose photo sits inside
26
27                   Defendant #3 Report# 2017-0620 .... this action is because of

28                                      PAGE4AA
                                    .PQ?f }1        o-( ,.Ll_
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 39 of 53




     1                02-26-2018 Court decision in Central Califomia Coutt case than

     2                implemented Preliminary Injunction in favor of DREAMERS that
     3
                      were similarly situated as Plaintiff Cesar GVFlores AND ruled vs
     4
     5                US DRS ICE and all ofit's UNLAWFUL and ARBITRARY

     6                actions vs Plaintiff Cesar GVFlores and similarly situated Class
 7
                      Action connected DREAMERS/DACA recipients.
 8
                      Listed Defendant violated Plaintiffs' US CONSTITUTION
 9
10                    Amendments IV, V, VI,VIII, XIII & XIV with the help or
11
                      inactions of Defendants 1, 2, 4, 13 & 15.
12
13
         04.25.2018   Advocate S. Garcia speaks with DACA DREAMER Class Action
14
                      Atty Katrina Eiland that Litigated for DREAMERS in the Central
15
16                    Califomia Court case that reinstated Plaintiff Cesar GVFlores'

17                    DACNDREAMER Status in a Central California Court case on
18
                      02-26-2018. This court case reversed restored reinstated all the
19
20                     violations that the collective efforts of Defendants #1, #3, #13 &

21                     #15 and all involved employees/Defendants performed and
22
                       attempted to implement.
23
24
                                            CLAIM#17
25
         05.01.2018    Defendant #5 GCU Assist General Counsel -
26
27                     Dan Steirnel denies 2 nd NofC's filed by Plaintiffs in this lawsuit.

28                                       PAGE4BB
                                       Po? f !_J of il
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 40 of 53




 1                    Defendant was defending Defendants #1, #2, #3 and #4.

 2                    Defendant #5 was totally wrong in his LEGAL response to
 3
                      Plaintiffs especially when Defendant #5 states in a letter that
 4
                       Defendant #1 has investigated all in NofC's and found nothing
 5
 6                     and matter in NofC's(which is lawsuit content) is considered

 7
                      closed.
 8
                       Defendants #1, #2,#3,#4 & especially #5 need to be prosecuted
 9
10                     and penalized for their many violations vs the Plaintiffs. Coupled

11                    with Defendants #13 and #15, all Defendants mentioned here
12
                       need to be prosecuted and Plaintiffs need to be compensated
13
                       accordingly for UNLAWFUL AND ARBITRARY actions that
14
15                     violated/deprived DUE PROCESS which is how a Central
16
                       California Court ruled vs all Defendants mentioned here.
17
                      Listed Defendants collectively violated Plaintiffs' US
18
19                    CONSTITUTION Amendments IV, V, VI, VIII, XIII & XIV.

20
21
       06.07.2018     Advocate S. Garcia receives response from USDOE
22
23                    OCR.DENVER ...... replies to USDOE OCR.DEN~R response

24                    To Complaint ... COMPLAINT closed because Advocate waited
25
                      more than (60) days to file complaint with US DOE after USDOJ
26
                      CRD EOS said it did not investigate College allegations if it did
27
28                                     PAGE4CC
                                     'Pa c;-e Lf_E o-{! S-3
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 41 of 53




 1                    not fund the efforts.

 2     08.08.2018     Plaintiff Cesar GVFlores applied for 42B Immigration Process
 3
                      (382 pages) in Phoenix Immigration Court ... .Judge Coughlin;
 4
                      next Immigration comt date in Phoenix is 11.17.2020 at 08:30am.
 5
 6     01.16.2019    Plaintiff Cesar GVFlores submits documents to renew DACA
 7
                     /BAD I-765
 8
        02.22.2019   Plaintiff Cesar GVFlores submits fingerprints to USCIS for DACA
 9
10                    BAD I I-765 renewals.

11     05-28-2019     Plaintiff Cesar GVFlores submitting Motion to Immigration Court
12
                      To Terminate Removal Proceedings and Return $7,500 Bond
13
14                    monies of 08-01~2017. (122pages)

15
16
17
18
19
20
21
22
23
24
25
26
27
                                              PAGE4DD

                                            ·- o+ ~3
                                       Pa7f lfl
28
                                                         ,
             Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 42 of 53


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)



      _rrr. ·5,+~~ c)f                                         ~
           (C )       SEE A TTACHED Pages
                      of Claim.
                                                           ;).. J (4L) thru       '-/- { (4DD) for Total response to section III Statement




IV.      Injuries

        If you sustained injuries related to the events alleged above, describe your injuries and state what medical
        treatment, if any, you required and did or did not receive.




         SEE ATTACHED Pages                      '-(J (SA) thru            1'"'    (SC) for this Response.




V.      Relief

        State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
        If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
        the acts alleged. Explain the basis for these claims.




                                                                                                                                Page 5 of 7
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 43 of 53




 1             Cesar Geovany Valdes Flores                                     AXXXXXXXX

 2
       IV. Injuries
 3
                      Before June 1, 2017, Plaintiff Cesar GVFlores had no prior nor pre-existing
 4
 5     illness of any magnitude. On June 1, 2017, late at night, Plaintiff Cesar GVFlores was

 6     arrested outside the GCU Property line and long story short, GCU Police Dept transferred
 7
       Plaintiff Cesar GVFlores to the Phoenix, Az US DHS ICE.
 8
 9
10                    Before the illegal and :frivolous arrest of Plaintiff Cesar GVFlores on June 1,
11
       2017 by the GCU Police Dept outside the GCU Property line and subsequently turned over
12
       to the US DHS ICE Office in Phoenix, Az 85004, Plaintiff Cesar GVFlores had NEVER
13
14     had any type of Diabetic or any longterm illness. Palintiff Cesar GVFlores was eventually
15     turned over to Florence, Az Detention Center where Plaintiff Cesar GVFlores spent (62)
16
       days incarcerated at a Detention Center ran and operated by CCA.
17
18
19                    While in Federal custody in Florence, Az, due to a personal crisis and
20
       extreme levels of stress and anxiety, Plaintiff Cesar GVFlores was checked into the Sonora
21
22     Behavioral Health Hospital (SBHH) in Tucson , Az on or about 06.07.2017. For

23     approximately a week or so, Plaintiff Cesar GVFlores was in the said Hospital and during
24
       that stay Plaintiff Cesar GVFlores was assessed as having Diabetes.
25
                      As stated, Plaintiff Cesar GVFlores was locked up in a Florence Detention
26
27     Center for (62) days before being bonded out on 08-01-2017.
28                                              PAGE5A

                                            PWJ.e v_ at' s:-;s
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 44 of 53




 1               Cesar Geovany Valdes Flores                                AXXXXXXXX

 2                       Subsequent to his initial diagnosis of Diabetes in the first two (2) or three
 3
       (3) weeks in June 2017 at the Sonora Behavioral Health Hospital in Tucson, Plaintiff Cesar
 4
 5     GVFlores has constantly been in and out of Medical facilities with an uncontrollable case

 6     of Diabetes. Plaintiff Cesar GVFlores has had an AlC sugar readings as high as
 7
       "OFFSCALE", 800, 600 and above average counts. There is NO MEDICAL HISTORY of
 8
       any type of Diabetic illness or ailments in Plaintiff Cesar GVFlores's Family history.
 9
10     Plaintiff Cesar GVFlores before the GCU Police Dept arrest of June 1, 2017, had NEVER
11     h~d any personal medical reports or diagnosis that confirmed any type of Diabetic ailment
12
       or sickness.
13
14                    On more than one occasion subsequent to Plaintiff Cesar GVFlores' release

15     on Bond after 08-01-2017, Plaintiff Cesar GVFlores has had to be rushed to the Maricopa ·
16
       County Regional Hospital at 24TH St and Roosevelt Rd due to Plaintiff Cesar GVFlores'
17
18     AlC count "OFFSCALE" and Plaintiff Cesar GVFlores not responding to any Diabetic

19     medication.
20
                      The very stressful and surreal tension that the Florence Detention Center and
21
       the overall Frivolous and· illegal arrest and incarceration placed upon Plaintiff Cesar
22
23     GVFlores was of extreme high high levels that diabetes showed itself in this Plaintiffs
24
       body and medical charts going forward,
25
       In this lawsuit it is being requested by all the Plaintiffs that compensation be awarded for
26
27     Plaintiff Cesar GVFlores having to endure the (62) days in incarceration for no reason

28                                              PAGESB

                                       7~cz-e -~             t4    )>
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 45 of 53




 1     and contacted Diabetes in the end run on a frivolous illegal and Totally uncalled for

 2     apprehension seeing Plaintiff Cesar GVFlores had jurisdiction all the while he was
 3
       incarcerated to be present legally in the United States copy/photo of Plaintiff Cesar
 4
       GVFlores' DREAMER ID, EAD Work Permit has been in possession of GCU/GCU
 5
 6     Police Dept since 04.22.2017 as part of report# 2017-0620 which Defendant #9 Aaron

 7
       Martinez authored/wrote narrative of said GCU report number. It is clear that GCU/GCU
 8
       Police Dept knew And has known that Plaintiff Cesar GVFlores was and is a
 9
10     DREAMER-DACA legal USCIS approved DREAMER and this whole FRIVOLOUS,

11     WRONGFUL, ILLEGAL, TRAUMATIC ARREST/ ATTEMPTED DEPORTATION by
12
       GCU, the GCU Police Dept, US DRS ICE Phx, AZ and· of the US DRS ICE Florence
13
       Detention Center needs to be heard in a Court of Law so Plaintiff Cesar GVFlores and his
14
15     immediate Family can be Compensated accordingly and as requested.
16
                     Today, Plaintiff Cesar GVFlores suffers on a daily basis with his struggle
17
       to maintain his AlC counts at a functionable level and attempt to maintain employment.
18
19
20
       V. Relief
                                   Basis for Relief Requested Below
21
              The GCU Institution, the GCU Police Department, the Phoenix-based US DRS ICE
22
23            and the US DRS ICE Florence Detention Center along with all of the involved

24            employees "under the color of state or federal law" that placed responsibility or
25
              authority on these institutions or people make the above said institutions and people
26
27            liable for the damages endured or experienced by the Plaintiffs' Family.

28                                                 PAGE5C

                                           'fq9-e~o·?&i.
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 46 of 53




 1           The Damages listed below were and are being endured by Cesar G. Valdes Flores,

 2           Mother Minerva Flores and Step Father Pedro Vargas Palacios due to the actions
 3
             and inactions of stated above Institutions and or people. The Plaintiffs' Advocate,
 4
             Silverio Garcia Jr has also been denied GCU public information and thus damaged
 5
 6           as well in his advocacy of Plaintiff Cesar GVFlores and his parents.
 7
                    The damages are numerous and stressful and each mandates a heavy
 8
             consequence and compensation because of the ignorance, racial discrimination,
 9
10           incompetence and collective total failure of the GCU Police Dept, the GCU

11           Institution and the US DHS ICE Facilities in Phoenix and in Florence, AZ to
12
             properly oversee the despicable events that cannot be labeled none other than the
13
             FRIVOLOUS, WRONGFUL, ILLEGAL, TRAUMATIC ARREST/ATTEMPTED
14
15           DEPORTATION of Plaintiff Cesar G. Valdes Flores
16
                    Cesar and his parents are and have suffered immensely since the above listed
17
             institutions and their people working "under the color of Law" ENACTED/ACTED
18
19           the      FRIVOLOUS,           WRONGFUL,             ILLEGAL,           TRAUMATIC

20           ARREST/ATTEMPTED DEPORTATION of Cesar G. Valdes Flores on 6/1/2017.
21
                    As one studies and breaks down all the pieces of the events of 6/1/2017 vs
22
23           Plaintiff Cesar G. Valdes Flores, there is a comedy and sad list of errors done by the

24           personnel of the above stated institutions along with the said institutions one righ~
25
             after the other with the Supervisors of
26
             the GCU Police Dept and the Leadership of the overall GCU Institution failing to
27
28                                                PAGESD

                                             Po1R ~ o•+ .Q
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 47 of 53




 1           provide or have in place the proper oversight or ne·eded controls so this type of

 2           discriminatory chain of events does not occur again,
 3
                       The following is a list of damages that the GCU Institution, the GCU Police
 4
             Department and the US DHS ICE Office in Phoenix Az and the US DHS ICE
 5
 6           Detention Center in Florence Az and its associated personnel have enacted vs
 7           Plaintiff Cesar G. Valdes Flores, or vs Cesar's Mother Minerva Flores Sanchez and
 8
             or vs Cesar's Step Father Pedro Vargas Palacios.
 9
10                 The        FRIVOLOUS,         WRONGFUL,          ILLEGAL,       TRAUMATIC

11           ARREST/ATTEMPTED DEPORTATION of Plaintiff Cesar GVFlores on
12
             6/1/2017 has caused or is presently causing or continues to cause the following
13
14           violations, damages, etc .... vs Plaintiff Cesar GVF1ores      and/or his immediate

15           family.
16
                          1. Immense amounts of undue stress for all involved
17
                          2. immense levels of trauma for Plaintiff Cesar GVFlores
18
19                        3. personal health issues vs Cesar with Diabetes and the like
20                        4. personal health issues vs Cesar's Family members
21
                          5. Extreme amounts of financial hardships on Cesar and his F~mily
22
23                        6. GCU's continual denial of releasing GCU Police Dept public

24                           information
25
                          7. NO MEXICAN ID ever seen or found on Cesar on 6/1/2017 - GCU
26
                             Police Dept ignorant of what a DACA EAD looks like.
27
28                                              PAGESE
                                            fa1(> i] of Q
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 48 of 53




 1                    8. Based on GCU Police Dept responses on 9/27/2017, GCU Police

 2                       Dept Police Officers are ill-trained and lack the proper procedures
 3
                         and oversight on how to carry out basic Police work and how to
 4
                         perform more intense complicated actions like Immigration
 5
 6                       Enforcement so Cesar was mistreated and violated in his

 7                       Immigration Enforcement Arrest by the GCU Police Dept.
 8
                     9. During Cesar's arrest/attempted Deportation on 6/1/2017 some
 9
10                       employee of the GCU law enforcement Team accessed Cesar's

11                       cellphone WITHOUT CONSENT and violated Cesar and Cesar's
12
                         Mother's privacy rights.
13
                      10. While Cesar was arrested by GCU Police Dept, he was handcuffed
14
15                       awaiting to be transported to the US ICEAgency on 6/1/2017. Later
16
                         on 9/14/2017 when Cesar had to attend Justice Court, Cesar saw
17
                         where someone had FORGED his signature on the GCU Police Dept
18
19                       citation #16-1102.
20                       Cesar was never. issued a citation for his so called Criminal Trespass
21
                         onto GCU campus nor could Cesar sign it seeing he was in
22
23                       handcuffs all the while he is waiting to be transported to US ICE

24                       Agency in Phx, AZ 85004.
25
                      11. Much expenses in traveling for many days from Phoenix to Florence .
26
                         in visiting Plaintiff C~sar GVFlores in Florence detention facility
27
28                                                     PAGE SF
                                                    fbJe 'j!_ of Q
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 49 of 53




 1                       and attending Immigration Court in Florence

 2                    12. Much stress vs Family members in not being able to read and
 3
                         understand anything written by GCU in the internet or
 4
                         publicly .... GCU Handbook in English only.
 5
 6                    13. Violations of Cesar's local DUE PROCESS Rights (see Central
 7                       California court ruling of 02/26/2018 ... reinstated Plaintiff Cesar
 8
                         GVFlores' DACA/EAD I-765 WORK PERMIT)
 9
10                    14. Violations of Cesar's Federal Civil Rights seeing GCU receives

11                       Federal Assistance ... Cesar arrested on public sidewalk on 06-01-
12
                         2017.
13
14                    15. Violations of Cesar's Immediate Family's EQUAL ACCESS

15                       Federal Civil Rights on the GCU campus
16
                      16. FRIVOLOUS, WRONGFUL, ILLEGAL,
17
                                 TRAUMATIC ARREST/ATTEMPTED DEPORTATION of
18
19                       Cesar G. Valdes Flores of 6/1/2017
20                    17. Cesar G. Valdes Flores was illegally incarcerated in a Federal prison,
21
                         Federal intake facility or in ICE custody for SIXTY-TWO (62) days
22
23                       because of GCU Police Dept and US DHS ICE Phoenix, Az and US

24                       DHS ICE Detention Center at Florence Az ignorance, failures, lack
25
                         of training, inactions and overall a comedy of errors that all the while
26
27
28                                                     PAGESG

                                                  fQ7-e lf__9 o,f! ~
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 50 of 53




 1                         DENIED DUE PROCESS at a County Jail/Court level or Federal

 2                         Immigration court level at the NTA/NOIT issuance decision level.
 3
                        18. Of the sixty two (62) days in Federal captivity, a few of those
 4
                           .imprisoned days were spent in MAXIMUM SECURITY isolation "in
 5
 6                         the !tole" inside the federal prison facility for EXTRA punishment
 7                         reasons. These days spent "in the hole" warrant extra Damages vs the
 8
                           US DHS ICE Detention world that illegally caused Cesar's illness due .
 9
10                         to "cruel and unusual punishment being inflicted, under the color

11                         of federal law" that these US DHS ICE Detention employees adhered
12
                           to in a federal world.
13
                           (From~ 6/2/2017 to on or about 6/18/2017 no communications with
14
15                         Family allowed by US DHS ICE wltile Plaintiff Cesar GVFlores was
16
                           either punislted or quietly taken to Sono1·a Behavioral Health
17
                           Hospital)
18
19
20
21
       The Basis statements submitted in this RELIEF section, lend more than a solidified
22
23     Justification for the requested RELIEF that follows on the next page :

24
25
26
27
28                                             PAGE5H

                                          'PQjf:    ~0+$2
     Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 51 of 53




 1                                                RELIEF

 2        1. Plaintiffs Cesar G. Valdes Flores and his immediate Family (Biological Mother
 3
             Minerva Flores Sanchez and Step Father Pedro Vargas Palacios) request the
 4
             payment of TEN MILLION DOLLARS ($10,000,000) to compensate ALL in
 5
 6           ANY and ALL claims that have arisen from the FRIVOLOUS, WRONGFUL,

 7           ILLEGAL, TRAUMATIC ARREST/ATTEMPTED DEPORTATION that the
 8
             GCU, GCU Police Dept, US DHS ICE Phoenix, Az and the US DHS ICE Florence
 9
10           Detention Center and all involved personnel enacted "under the color of State or

11           Federal   Law"     versus    Plaintiff   Cesar   G.    Valdes    Flores   (DACA
12
             Recipient/DREAMER) commencing on 06/01/2017.
13
          2. Plaintiffs are requesting PUNITIVE DAMAGES against all Defendants for a Total
14
15           of FIVE MILLION DOLLARS ($5,000,000) collectively vs All Defendants.
16
          3. Plaintiffs are also requesting that GCU Legal Department and the GCU Police and
17
             Safety Dept all get training to truly understand all of ARS 15-1897 SECTIONS A
18
19           thruE.
20        4. Plaintiffs are also requesting that GCU and the GCU Police Dept release all
21
             documents/records and or public info that relate to the GCU Police Dept requested
22
23           in the two (2) FOIA's that the Plaintiffs' Advocate, Silverio Garcia Jr,

24           requested/issued to GCU/GCU Police Dept back in July 2017. (per ARS 15-1897E)
25
          5. Any and all other awards that the Court and/or Jury authorize.
26
27
28                                              PAGE 5( I)
                                             petJfl !!] o--/! f3
              Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 52 of 53


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




  5:ee-           A--rfA~l                   ?a.7     -e._'.$   u




      --tw ·-fti. s               74     ~l/vl .f-€_ •




VI.      Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessaiy delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opp01tunity for fmther investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.



        A.          For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:




        B.          For Attorneys

                    Date of signing:                    ;JO /
                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number


                                                                                                                    Page 6 of 7
             Case 2:19-cv-05184-SPL--JFM Document 2 Filed 05/28/19 Page 53 of 53


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


                     Name of Law Firm
                     Address

                                                                                Citv   State   Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                          Page 7 of 7
